Citation Nr: 1800195	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-40 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for a right ankle condition, to include as secondary to service-connected left ankle disability.

3.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected left ankle disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  

The Board observes that in the Veteran's March 2010 substantive appeal, he requested a Board hearing.  In correspondence received in September 2011, he indicated that he no longer wanted a Board hearing.  VA failed to acknowledge his request to withdraw.  A hearing was scheduled in November 2017 and the Veteran did not report for the scheduled hearing.  Under these circumstances, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The issues of entitlement to service connection for a back condition, bilateral knee condition, a right ankle condition, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's left ankle disability has been manifested by symptoms such as pain and marked limitation of motion; it has not been manifested by ankylosis, malunion of the tibia and fibula, malunion of the os calcis or astragalus, or any astragalectomy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a left ankle fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's left ankle disability is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under the rating criteria, a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.




Factual Background

The Veteran underwent a VA examination in November 2008, at which time he complained of constant pain in his ankle associated with weakness, stiffness, and swelling.  He also reported that his ankle tended to "give away" and that he has a popping and locking sensation in the ankle.  He reported flare-ups that occurred approximately 3 times a week.  The appellant stated that his left ankle was aggravated by any physical movement and was alleviated with rest.  

On physical examination, the examiner noted that there was an obvious deformity from the previous fracture, however, there was no obvious swelling, erythema, or effusion noted.  There was joint line tenderness and a well-healed scar on the lateral aspect of the lower one-third of the leg.  Range of motion testing revealed dorsiflexion to 20 degrees; plantar flexion to 15 degrees; inversion to 10 degrees; and eversion to 10 degrees.  

An additional VA examination was provided in August 2013.  Documented symptoms included decreased range of motion and pain with walking long distances and climbing stairs.  The Veteran also reported flare-ups which caused an increase in pain and swelling.  Flare-ups were triggered by overuse.

On range of motion testing, the Veteran had plantar flexion to 35 degrees and dorsiflexion to 15 degrees.  There was no objective evidence of painful motion.  There was no additional limitation in range of motion of the ankle following repetitive-use testing.  However, there was functional loss and/or functional impairment of the left ankle.  The contributing factors included less movement than normal, instability of station, and disturbance of locomotion.  Muscle strength testing was normal and there was no evidence of instability or ankylosis.  It was again noted that the Veteran had scars.  

The examiner noted that with regard to the functional impact caused by the left ankle, the Veteran had difficulties with completing physical tasks due to pain associated with the left ankle condition and weight bearing.  He has decreased range of motion, pain with walking long distances, and difficulty climbing stairs.  Further, he is limited in actives due to subjective complaints of pain associated with the left ankle condition and weight bearing.  The examiner noted that pain and fatigability could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  He opined that pain and fatigability could cause additional limitation but it cannot be expressed in terms of degree as the degree of limitation based solely on pain or fatigability cannot be separated.

A final VA examination was provided in February 2017 at which time the Veteran reported constant daily pain.  He also reported flare-ups with strenuous pain with running, jumping, or walking long distances.  He described functional loss or impairment of the joint as limited standing, walking, and stair climbing.  

On range of motion testing, the Veteran had dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 40 degrees.  Pain was noted on examination on rest/non-movement.  Specifically, there was pain on dorsiflexion and weight bearing.  There was no objective evidence of crepitus.  There was no additional loss of functional or range of motion following repetitive testing.  With regard to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time, the examiner indicated that he was unable to speculate loss of range of motion during flare-up or over a period of time as the Veteran was not having a flare-up at the time of the examination and he had not been performing the range of motion exercise over a period of time proceeding the examination.  Muscle strength test results were normal and there was no evidence of muscle atrophy, joint instability, or ankylosis.  It was again noted that the Veteran had a scar as a result of a left ankle surgical procedure.  

Analysis

After considering the evidence of record in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's service-connected left ankle disability.

Based on the Veteran's left ankle symptoms, the RO has assigned a 20 percent disability rating under Diagnostic Code 5271.  That is the maximum rating available under this diagnostic code.

The Board has therefore considered application of an alternative diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence shows, however, that the left ankle is not ankylosed.  As noted, VA examiners expressly found that the appellant did not exhibit ankylosis of the left ankle.  Additionally, the evidence shows that the Veteran's left ankle disability is not manifested by malunion of the os calcis or astragalus, nor has he undergone an astragalectomy.  Thus, the Board finds no basis on which to assign a rating in excess of 20 percent, under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274. 

The Board recognizes that the VA examinations do not contain an estimate of additional functional limitation due to pain or caused during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  However, the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis.  Thus, even if there was additional limitation in motion due to pain, such finding would not enable a higher evaluation.  The same line of reasoning applies to any deficiencies in VA examinations as it relates to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), holding that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

The Board observes that the Veteran has left ankle scars as a result of his service-connected disability.  However, service connection for left ankle scars was granted in an April 2017 rating decision.  The Veteran has not expressed disagreement with the assigned rating.

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the Veteran's left ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture is denied.  


REMAND

Back, Bilateral Knee, and Right Ankle Disabilities 

The Veteran asserts that service connection is warranted for a back disability, bilateral knee disability, and a right ankle disability.  Specifically, he contends that the conditions are secondary to his service-connected left ankle disability.  

Service treatment records are negative for treatment for or complaints of the claimed conditions.  However, in the December 2002 report of medical history at separation from military service, the Veteran reported a history of knee trouble and recurrent back pain or any back problem.  In the accompanying explanation, the appellant reported that he had pain in his knees and lower back, but did not have any treatment.  The Board observes that clinical evaluation of the Veteran's back and lower extremities was assessed as normal.  

The Veteran underwent a VA examination in November 2008 at which time right ankle and bilateral knees sprains and a low back strain were assessed.  The examiner determined that the diagnosed conditions were not related to the Veteran's service-connected left knee disability.  However, he did not provide an opinion regarding aggravation of the claimed conditions by appellant's service-connected disability.  Further, although he noted that the Veteran reported problems of back pain and bilateral knee pains at separation from service, he did not provide an opinion regarding direct service connection.  

In light of the foregoing, additional VA medical opinions must be obtained on remand.  

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his hearing loss and tinnitus are due to noise exposure during active service.  

In connection with his claim, the Veteran was provided a VA examination in December 2008 at which time he reported difficulty hearing and intermittent tinnitus.  Following examination, the examiner indicated that the appellant had normal hearing acuity.  However, she indicated that an opinion regarding the etiology of the appellant's tinnitus could not be provided without review of the Veteran's service treatment records.  

VA medical records note complaints of hearing loss.  Notably, in a March 2009 audiology consult note, it was noted that the appellant reported a sudden hearing loss in the right ear.  The physician indicated that audiometric testing revealed mild conductive hearing loss in the right ear and mild to normal sensorineural hearing loss in the left ear.

In an addendum opinion dated in August 2010, the VA examiner noted that service treatment records contain an entrance audiometric examination dated in July 1997 that reveals normal hearing acuity.  Additionally, a separation audiometric examination dated in November 2002 reveals normal hearing acuity.  Comparison of the entrance and separation audio examinations does not reveal a standard threshold shift in hearing in either ear at separation.  Further, tinnitus is consistent with hearing loss and/or standard threshold shift in hearing.  Neither was present at separation.  The examiner noted that the appellant's service treatment records do not contain any record of complaint of tinnitus.  In support of this contention, the examiner noted that in the separation examination, the appellant reported a number of health complaints, but tinnitus was not included.  Thus, based on the evidence, the examiner concluded that the Veteran's tinnitus was not caused by, or a result of, military noise exposure.    

The Board finds that additional development is required prior to adjudicating the Veteran's hearing loss and tinnitus claims.  In this regard, as detailed above, at the time of the December 2008 VA examination, it was determined that the Veteran had normal hearing acuity.  38 C.F.R. § 3.385.  Subsequent VA treatment records suggest that the Veteran has a hearing loss disability.  However, the March 2009 audiological test results which were used to diagnosis the appellant's hearing loss disability is not of record.  On remand, outstanding VA audiological records must be obtained.

Additionally, the Board finds that the August 2010 VA medical opinion is insufficient to adjudicate the hearing loss claim on appeal.  The examiner's opinion was based on the Veteran having hearing within normal limits at separation from military service and there being no standard threshold shift in hearing acuity during service.  The Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board finds that this examiner's rationale is inadequate as she solely relied on the absence a hear loss disability at separation from service.  As such, an additional VA examination must be provided on remand. 

With regard to tinnitus, the examiner opined that the Veteran's tinnitus is consistent with hearing loss and/or threshold shift in hearing.  Thus, based on the examiner's opinion, the issue is also inextricably intertwined with the appellant's hearing loss claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical audiological records.  Specifically, March 2009 audiometric test results must be obtained.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss disability and tinnitus.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

(a) After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus were incurred in service or are otherwise causally related to the Veteran's active service or any incident therein. 

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was caused by his bilateral hearing loss disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's tinnitus has been aggravated (chronically worsened) by his bilateral hearing loss disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering the opinion, the examiner must also consider the Veteran's reports regarding the onset of hearing loss symptoms.  Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability. 

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed low back condition, bilateral knee condition, and right ankle condition.  Access to records in the Veteran's electronic files should be made available to the examiner for review in connection with his or her opinion.

The physician should identify all low back, bilateral knee, and right ankle disabilities found on examination and diagnosed since January 2008.  Thereafter, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that any low back, bilateral knee, or right ankle conditions were incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back, bilateral knee, or right ankle conditions were caused by his service-connected left ankle disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's low back, bilateral knee, or right ankle condition have been aggravated (chronically worsened) by his service-connected left ankle disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinions, the examiner must discuss the appellant's report of low back and knee pain at separation from active service.

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


